       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE SCHMIDT, MICHAEL       :
THOMPSON, and JOHN JABARA,
and JOHN DOES, similarly      :
situated,
                              :
          Plaintiffs                          CIVIL ACTION NO. 3:20-494
                              :
      v.                                          (JUDGE MANNION)
                              :
IAP WORLDWIDE SERVICES, INC.,
INTERNATIONAL ASSOCIATION :
OF MACHINISTS & AEROSPACE
WORKERS, AFL-CIO, INDUSTRIAL:
LOCAL LODGE 1717,
                              :
          Defendants

                               MEMORANDUM

      Presently before the court is a motion for recusal, (Doc. 30), filed by

the plaintiffs’ attorney, Cynthia L. Pollick. For the reasons set forth below, the

motion will be DENIED.


      II. STANDARD OF REVIEW

      Attorney Pollick has filed this motion pursuant to 28 U.S.C. §455(a),

which provides, “Any justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. §455(a). To determine if recusal is

warranted pursuant to Section 455, the Court must objectively review its
       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 2 of 7




rulings and statements to determine whether a “reasonable man knowing all

the   circumstances     would    harbor     doubts   concerning    the   judge’s

impartiality.” Conklin v. Warrington Twp., 476 F.Supp.2d 458 (M.D.Pa.2007).

However, “a party’s displeasure with legal rulings does not form an adequate

basis for recusal.” Securacomm Consulting, Inc. v. Securacom, Inc., 224

F.3d 273, 278 (3d Cir.2000). “[W]hen deciding a motion for recusal under

Section 455(a), the court need not accept the [m]ovant’s allegations as true.”

Cooney v. Booth, 262 F.Supp.2d 494 (E.D.Pa.2003).


      III. DISCUSSION

      Attorney Pollick advances several reasons for her motion, none of

which are persuasive. First, she cites her then-pending motion for a sixty-

day extension of time to reply to one of Local 1717’s motion to dismiss, filed

on June 9, 2020. (Doc. 26). Counsel for Local 1717 opposed the motion but

indicated she would agree to a thirty-day extension. (Doc. 27). On June 14,

2020, Attorney Pollick filed a brief in support of the motion, noting that it was

still pending. (Doc. 29). She goes on to compare the court’s handling of her

motion to Mininger v. Pykus, No. 3:19-cv-2188, (M.D.Pa.), a case in which

Attorney Pollick was acting as defense counsel and this court granted an oral

motion during a phone conference “without [the] Plaintiff ever even having to

file a Motion for Extension of Time to File a Brief.” (Doc. 29, at 1). Attorney

                                      -2-
       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 3 of 7




Pollick argues this demonstrates that the court “has refused to treat [her] like

opposing counsels [sic] in other cases.” (Doc. 32, at 5).

      The next basis for recusal Attorney Pollick cites is a June 11, 2020 final

pretrial conference in the case Whited v. The New Café, No. 3:18-cv-1811,

(M.D.Pa.), in which Attorney Pollick appeared as plaintiff’s counsel. The

conference was held by WebEx and, while Attorney Pollick was in the

meeting and everyone was waiting for defense counsel to join the meeting,

the court engaged in a general conversation with the court’s three interns,

the Courtroom Deputy, and the Court Reporter regarding a trip to the Virgin

Islands. Attorney Pollick does not elaborate on why she believes this merits

recusal.

      Finally, Attorney Pollick cites the court’s statement directed at her in

Simonson v. Borough of Taylor, No. 3:18-cv-2445, 2020 WL 1505572, at *1

(M.D.Pa. Mar. 23, 2020), appeal docketed, No. 20-1896 (3d Cir. Apr. 28,

2020). There, the court observed that, in light of undisputed facts of the case,

the claims brought by Attorney Pollick were so patently frivolous such that

the court found it “extremely difficult to comprehend how an experienced

attorney could file a case such as this, in good faith.” Id.

      As now Chief-Judge Jones aptly stated in addressing a similar motion

for recusal by Attorney Pollick, “At bottom, Ms. Pollick’s submissions argue


                                      -3-
       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 4 of 7




that because we have in her view, been ‘mean’ to her, we should now depart

the case sub judice, as well as presumably any other case in which she is

involved that lands on our docket.” Hill v. City of Scranton, No. 4:CV 01-744,

2006 WL 401801, at *2 (M.D. Pa. Feb. 21, 2006). As in Hill, this court finds

that recusal is not merited here.

      Initially, the court notes that Attorney Pollick has not provided any

authority for her argument that the court’s failure to, in her estimation, rule

quickly enough on her motion for an extension of time equates to bias against

her, undoubtedly because there is none. In light of the approximately 565

active cases presently assigned to the undersigned judge, it would be

appropriate for Attorney Pollick to reevaluate her expectations regarding the

swiftness with which this court can reasonably respond to her numerous

requests for extensions of time. Accordingly, the court rejects this argument

as a basis for recusal.

      Next, with respect to the June 11, 2020 final pretrial conference,

Attorney Pollick’s argument is, frankly, juvenile and completely unfounded in

legal principles. Once again, Attorney Pollick does not expand upon why she

believes the court’s brief conversation with its interns and court personnel

about a vacation, while waiting for Attorney Pollick’s opposing counsel to join

a WebEx meeting, demonstrates bias or partiality against her. Attorney


                                     -4-
       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 5 of 7




Pollick does not, for example, allege that the conversation pertained

whatsoever to the present case or any other litigation before the court.

Insofar as Attorney Pollick has failed to support this argument with any

explanation or reasoning, the court is unable to address it any further.

Accordingly, the court likewise rejects this argument for recusal.

      Finally, as to the court’s statement in Simonson, the court finds that an

objective review of this court’s rulings and admonition does not lead one to

conclude that the undersigned’s impartiality might reasonably be questioned.

The necessity of, and reasoning for, that statement was set forth in the

court’s lengthy Simonson memorandum and the court will not repeat its

reasoning herein. Suffice to say, however, that such an admonition by other

judges of this District is not a rare occurrence for Attorney Pollick. See, e.g.,

Young v. Smith, 269 F.Supp.3d 251, 258 (M.D.Pa.2017) (noting that “[s]ad

to say, after ten years of protracted and unnecessarily contentious litigation,

it appears that all Plaintiff’s counsel, Cynthia L. Pollick, Esquire, has

managed to accomplish is disrespecting this Court as an institution and

embarrassing herself in the eyes of many of its constituents,” and observing

that “Ms. Pollick has edged precariously close to the operative ethical

boundaries”); Souryavong v. Lackawanna Cty., 159 F.Supp.3d 514, 520

(M.D.Pa.2016) (cataloging an exhaustive list of examples of Attorney


                                      -5-
       Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 6 of 7




Pollick’s improper and excessive billing entries before trimming the

reasonable hourly rate); Young v. Pleasant Valley Sch. Dist., No. 3:07-cv-

854, 2012 WL 1827194, at *27 (M.D.Pa. May 18, 2012) (“The Court finds

that Plaintiff’s counsel did engage in improper conduct during the course of

the trial . . . .”). That Attorney Pollick has been reprimanded with such

regularity by multiple judges of this court says far more about her conduct

and performance as an attorney than it does any purported bias against her

by this court. As Chief judge Jones noted in Hill, “Ms. Pollick’s demeanor with

the Court in chambers, at trial, and at sidebar[, as well as in her filings,]

bespeaks at least a borderline contempt for the authority of this Court and at

times a total disrespect for our rulings.” 2016 WL 401801, at *4. As a result,

from time to time, it has been necessary for this court to warn Ms. Pollick that

“continued behavior of this nature may result in an appropriate sanction.” Id.

Ms. Pollick, however, “entirely misreads the Court’s rulings and actions to

indicate [] animus.” Id. Such is not the case. While “we admire Ms. Pollick for

her willingness to litigate difficult cases,” and “believe that her heart is in the

right place as it compels her to argue with conviction,” “[w]e simply wish that

she would endeavor to be more appropriate in her interactions with this

Court, since doing so would immeasurably enhance her advocacy skills, and

thus serve her clients better.” Id.


                                       -6-
            Case 3:20-cv-00494-MEM Document 55 Filed 11/19/20 Page 7 of 7




        IV. CONCLUSION

        For the reasons discussed herein, Attorney Pollick’s motion for recusal,

(Doc. 30), is hereby DENIED.


                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: November 19, 2020
20-494-01




                                        -7-
